DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of designing fluid flow networks for a fuel cell, the method comprising: by one or more computing devices having one or more processors, simultaneously optimizing, via homogenized flow optimization, an air layer, a hydrogen layer and a coolant layer of a fuel cell and generating multi-scale Turing-pattern microstructures. Homogenized flow optimization, a set of mathematical equations, generate the results to be used for the reaction-diffusion equations. The reaction-diffusion equations, a set of mathematical equations, are used to generate the Turing-pattern microstructures, patterns in nature that arise naturally and autonomously.
The limitations of “simultaneously optimizing, via homogenized flow optimization, an air layer, a hydrogen layer, and a coolant layer of the fuel cell” and “generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (and could be design done with pen and paper).  The examiner notes that the present specification indicates that the steps are performed entirely in the computer systems (see [0100]-[0102], [0124])
This judicial exception is not integrated into a practical application because the step of optimizing an air layer, a hydrogen layer and a coolant layer, using homogenized flow optimization and the step of “generating” the multi-scale Turing-pattern microstructures are abstract ideas covering the computer design, or design that could be done with pen and paper, of the coolant microchannels (see [0077] of the instant application).   Once the design of the microstructure has been generated, there are no additional steps, so it does not appear that the abstract idea has been integrated into a particular practical application. Even if the claims included a step of actually making the fuel cell with the resultant design, this would be simply “applying” the abstract idea, and not a particular practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a computing device having a processor performs the two method steps of claim 1.  Here, a computing device having a processor performs the two method steps of claim 1, however a general purpose computer is not significantly more than the abstract idea – see MPEP 2106.05(b).
Regarding claims 2-7, these claims further modify the computer performance, and the limitations fall within the analysis of claim 1 above.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of designing fluid flow networks for a fuel cell, the method comprising: by one or more computing devices having one or more processors, implementing homogenized flow optimization by applying an inverse permeability expression to iteratively design a porous fluid flow structure for an air layer, a hydrogen layer, and a coolant layer of the fuel cell; and generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer. Homogenized flow optimization by applying an inverse permeability expression, a set of mathematical equations, generate the results to be used for the reaction-diffusion equations. The reaction-diffusion equations, a set of mathematical equations, are used to generate the Turing-pattern microstructures, patterns in nature that arise naturally and autonomously.
The limitations of “implementing homogenized flow optimization by applying an inverse permeability expression to iteratively design a porous fluid flow structure for an air layer, a hydrogen layer, and a coolant layer of the fuel cell” and “generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (and could be design done with pen and paper).  The examiner notes that the present specification indicates that the steps are performed entirely in the computer systems (see [0100]-[0102], [0124])
This judicial exception is not integrated into a practical application because the step of optimizing an air layer, a hydrogen layer and a coolant layer, using homogenized flow optimization by applying an inverse permeability expression and the step of “generating” the multi-scale Turing-pattern microstructures are abstract ideas covering the computer design, or design that could be done with pen and paper, of the coolant microchannels (see [0077] of the instant application). 
Once the design of the microstructure has been generated, there are no additional steps, so it does not appear that the abstract idea has been integrated into a particular practical application. Even if the claims included a step of actually making the fuel cell with the resultant design, this would be simply “applying” the abstract idea, and not a particular practical application. Even if the claims included a step of actually making the fuel cell with the resultant design, this would be simply “applying” the abstract idea, and not a particular practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a computing device having a processor performs the two method steps of claim 1, however a general purpose computer is not significantly more than the abstract idea – see MPEP 2106.05(b).
Regarding claims 9-13, these claims further modify the computer performance, and the limitations fall within the analysis of claim 8 above.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of designing fluid flow networks for a fuel cell, the method comprising: by one or more computing devices having one or more processors, simultaneously optimizing an air layer, a hydrogen layer, and a coolant layer of the fuel cell by assigning design variables to only the air layer and the hydrogen layer and describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer; and generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer and to define the coolant layer. Assigning design variables to only the air layer and the hydrogen layer and describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer, a set of mathematical equations, generate the results to be used for the reaction-diffusion equations. The reaction-diffusion equations, a set of mathematical equations, are used to generate the Turing-pattern microstructures, patterns in nature that arise naturally and autonomously.
The limitations of “simultaneously optimizing an air layer, a hydrogen layer, and a coolant layer of the fuel cell by assigning design variables to only the air layer and the hydrogen layer and describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer” and “generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer and to define the coolant layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (and could be design done with pen and paper).  The examiner notes that the present specification indicates that the steps are performed entirely in the computer systems (see [0100]-[0102], [0124])
This judicial exception is not integrated into a practical application because the step of optimizing an air layer, a hydrogen layer and a coolant layer, using assigning design variables to only the air layer and the hydrogen layer and describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer and the step of “generating” the multi-scale Turing-pattern microstructures are abstract ideas covering the computer design, or design that could be done with pen and paper, of the coolant microchannels (see [0077] of the instant application). 
Once the design of the microstructure has been generated, there are no additional steps, so it does not appear that the abstract idea has been integrated into a particular practical application. Even if the claims included a step of actually making the fuel cell with the resultant design, this would be simply “applying” the abstract idea, and not a particular practical application. Even if the claims included a step of actually making the fuel cell with the resultant design, this would be simply “applying” the abstract idea, and not a particular practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a computing device having a processor performs the two method steps of claim 1, however a general purpose computer is not significantly more than the abstract idea – see MPEP 2106.05(b).
Regarding claims 15-20, these claims further modify the computer performance, and the limitations fall within the analysis of claim 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Shi, and Poh Seng Lee. "A header design method for target flow distribution among parallel channels based on topology optimization." 2018 17th IEEE intersociety conference on thermal and thermomechanical phenomena in electronic systems (ITherm). IEEE, 2018 (hereafter referred to as Zeng), evidenced by Wang, Hongxin, Jie Liu, and Guilin Wen. "Achieving large-scale or high-resolution topology optimization based on Modified BESO and XEFM." arXiv preprint arXiv:1908.07157 (2019) (hereafter referred to as Wang) and Holst, Terry L. "Supercomputer applications in computational fluid dynamics." Supercomputing'88: Proceedings of the 1988 ACM/IEEE Conference on Supercomputing, Vol. II Science and Applications. IEEE, 1988 (hereafter referred to as Holst), in view of Petrovic, Mario, et al. "Thermal performance optimization in electric vehicle power trains by locally orthotropic surface layer design." Journal of Mechanical Design 140.11 (2018): 111413 (hereafter referred to as Petrovic).

Regarding claim 1, Zeng teaches a method of designing fluid flow networks for a fuel cell (Zeng, abstract, sections 1-5, Figs. 1-5, Tables 1-2), the method comprising:
by one or more computing devices having one or more processors (Zeng, abstract, sections 1 and 4), the examiner notes that Zeng mentions computational fluid dynamics and iterative procedures for their own method and that commercial software, such as SIMULIA-Abaqus and SIMULIA-Tosea, can be used for topology optimization (Zeng, sections 1 and 4), which one of ordinary skill in the art would recognize as methods being carried out on a computing device and evidenced by Holst and Wang showing fluid flow and topology optimization carried out by one or more computing devices having one or more processors are well known in the art (Holst, section 3, Figs. 1-3; Wang, section 6),
simultaneously optimizing, via homogenized flow optimization (Zeng, section 2), multiple layers (Zeng, section 2.1), which would be obvious to one of ordinary skill in the art that the multiple layers, including reactants (Zeng, section 1) and fluid flow in the design domain (Zeng, section 2.1) can be an air layer, a hydrogen layer, and a coolant layer of the fuel cell (Zeng, Fig. 3), as Zeng is directed to a method for a fuel cell,
and generating, in response to the optimizing, one or more multi-scale microstructures (Zeng, sections 2-4, Figs. 4 and 5).
While Zeng does not explicitly teach generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer, Zeng does teach this method is also used in the design of heat sinks, which involve fluid flow and coolant layers, (Zeng, section 1). Petrovic teaches a method for topology optimization of a material's microstructure using a reaction-diffusion equation approach for heat flow problems (Petrovic, abstract, sections 1-4, Figs. 1-11, Table 1) producing Turing-pattern allowing a reduction in computational cost in determining the optimal pattern (Petrovic, sections 1 and 2), the examiner notes that reaction-diffusion equations produce patterns/structure that are termed “Turing-patterns” in the art and while Petrovic does not call them Turing-patterns it would be obvious to one of ordinary skill in the art that the reaction-diffusion equation generated patterns are Turing-patterns. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to incorporate the teaching of Petrovic in the method of Zeng using a reaction-diffusion equation wherein in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer thereby reducing the computation cost in determining the microsctructures.

Regarding claim 2, modified Zeng additionally discloses wherein simultaneously optimizing comprises assigning design variables to only the air layer and the hydrogen layer (Zeng, section 2.1, see claim 1 above) based on a stacked configuration of the air layer and the hydrogen layer. The examiner notes that modified Zeng teaches the reactants and elements are arranged such that it would be obvious to one of ordinary skill in the art that they are stacked (Zeng, Fig. 2) and satisfies the limitations of the claim.

Regarding claim 3, modified Zeng teaches all of the limitations of claim 2 as set forth above, and further teaches wherein simultaneously optimizing comprises describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer (Zeng, section 2).

Regarding claim 5, modified Zeng also discloses wherein simultaneously optimizing comprises assigning objective functions to the air layer, the hydrogen layer, and the coolant layer (Zeng, section 2; see claim 1 above).

Regarding claim 7, modified Zeng further teaches wherein the multi-scale Turing-pattern microstructures comprise one or more larger flow structures that are fluidically connected to a plurality of smaller flow structures (Zeng, Figs. 3 and 4).

Regarding claims 14 and 15, Zeng teaches a method of designing fluid flow networks for a fuel cell (Zeng, abstract, sections 1-5, Figs. 1-5, Tables 1-2), the method comprising:
by one or more computing devices having one or more processors (Zeng, abstract, sections 1 and 4), the examiner notes that Zeng mentions computational fluid dynamics and iterative procedures for their own method and that commercial software, such as SIMULIA-Abaqus and SIMULIA-Tosea, can be used for topology optimization (Zeng, sections 1 and 4), which one of ordinary skill in the art would recognize as methods being carried out on a computing device and evidenced by Holst and Wang showing fluid flow and topology optimization carried out by one or more computing devices having one or more processors are well known in the art (Holst, section 3, Figs. 1-3; Wang, section 6),
simultaneously optimizing, simultaneously optimizing comprises assigning design variables to multiple layers (Zeng, section 2.1), which would be obvious to one of ordinary skill in the art that the multiple layers, including reactants (Zeng, section 1) and fluid flow in the design domain (Zeng, section 2.1) can be an air layer, a hydrogen layer of the fuel cell (Zeng, Fig. 3), as Zeng is directed to a method for a fuel cell, based on a stacked configuration of the air layer and the hydrogen layer. The examiner notes that modified Zeng teaches the reactants and elements are arranged such that it would be obvious to one of ordinary skill in the art that they are stacked (Zeng, Fig. 2) and satisfies the limitations of the claim,
and generating, in response to the optimizing, one or more multi-scale microstructures (Zeng, sections 2-4, Figs. 4 and 5).
While Zeng does not explicitly teach generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer, Zeng does teach this method is also used in the design of heat sinks, which involve fluid flow and coolant layers, (Zeng, section 1). Petrovic teaches a method for topology optimization of a material's microstructure using a reaction-diffusion equation approach for heat flow problems (Petrovic, abstract, sections 1-4, Figs. 1-11, Table 1) producing Turing-pattern allowing a reduction in computational cost in determining the optimal pattern (Petrovic, sections 1 and 2), the examiner notes that reaction-diffusion equations produce patterns/structure that are termed “Turing-patterns” in the art and while Petrovic does not call them Turing-patterns it would be obvious to one of ordinary skill in the art that the reaction-diffusion equation generated patterns are Turing-patterns. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to incorporate the teaching of Petrovic in the method of Zeng using a reaction-diffusion equation wherein in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer thereby reducing the computation cost in determining the microsctructures.

Regarding claim 17, modified Zeng also discloses wherein simultaneously optimizing comprises assigning objective functions to the air layer, the hydrogen layer, and the coolant layer (Zeng, section 2; see claim 14 above).

Regarding claim 20, modified Zeng further teaches wherein the multi-scale Turing-pattern microstructures comprise one or more larger flow structures that are fluidically connected to a plurality of smaller flow structures (Zeng, Figs. 3 and 4).

Claim(s) 6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (see above for full reference), evidenced by Wang (see above for full reference) and Holst (see above for full reference), in view of Petrovic (see above for full reference), as applied to claim 1 above (claim 6) and claim 14 above (claims 18-19), in further view of Dede, Ercan M. "Simulation and optimization of heat flow via anisotropic material thermal conductivity." Computational Materials Science 50.2 (2010): 510-515 (hereafter referred to as Dede-2010).

Regarding claim 6, modified Zeng teaches all of the limitations of claim 1 as set forth above, and also wherein generating the multi-scale Turing-pattern microstructures employing reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer, as set forth above in claim 1, employing the method of moving asymptotes (MMA) algorithm (Zeng, section 2). Modified Zeng does not teach wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors. Dede-2010 teaches topology optimization of heat flow (Dede-2010, sections 1-6, Figs. 1-10) using the MMA algorithm (Dede-2010, section 2). Dede-2010 additionally discloses results from the flow optimization, such as an anisotropic diffusion coefficient tensors allowing additional reductions in computational cost (Dede-2010, section 2), the examiner notes that since Dede-2010 is concerned with heat flow, as discussed above in claim 1 is analogous to fluid flow, and it would be obvious to one of ordinary skill in the art that the anisotropic conductivity tensors of Dede-2010 provides analogous information to diffusion coefficient tensors in fluid flow problems. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dede-2010 in the method of modified Zeng wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors for reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer in order to reduce the computational cost.

Regarding claims 18-19, modified Zeng discloses all of the limitations of claim 14 as set forth above, and also wherein generating the multi-scale Turing-pattern microstructures employing reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer employing the method of moving asymptotes (MMA) algorithm (Zeng, section 2). Modified Zeng does not teach wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors. Dede-2010 teaches topology optimization of heat flow (Dede-2010, sections 1-6, Figs. 1-10) using the MMA algorithm (Dede-2010, section 2). Dede-2010 additionally discloses results from the flow optimization, such as an anisotropic diffusion coefficient tensors allowing additional reductions in computational cost (Dede-2010, section 2), the examiner notes that since Dede-2010 is concerned with heat flow, as discussed above in claim 14 is analogous to fluid flow, and it would be obvious to one of ordinary skill in the art that the anisotropic conductivity tensors of Dede-2010 provides analogous information to diffusion coefficient tensors in fluid flow problems. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dede-2010 in the method of modified Zeng wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors for reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer in order to reduce the computational cost.

Claim(s) 4, 8-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (see above for full reference), evidenced by Wang (see above for full reference) and Holst (see above for full reference), in view of Petrovic (see above for full reference), as applied to claim 1 above (claim 4) and claim 14 above (claim 16), in further view of Borrvall, Thomas, and Joakim Petersson. "Topology optimization of fluids in Stokes flow." International journal for numerical methods in fluids 41.1 (2003): 77-107 (hereafter referred to as Borrvall).

Regarding claim 4, modified Zeng teaches all of the limitations of claim 1 as set forth above and further the method iteratively design a porous fluid flow structure for the air layer, the hydrogen layer, and the coolant layer (Zeng, sections 2-4, Figs. 3-4, see claim 1 above) but does not disclose wherein the homogenized flow optimization process comprises applying an inverse permeability expression, Borrvall teaches that an effective approach to reduce the computational cost in topology optimization employing homogenized flow if to apply an inverse permeability expression (Borrvall, section 2.3). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Borrvall in the method of modified Zeng wherein the homogenized flow optimization process comprises applying an inverse permeability expression in order to reduce the computational cost.

Regarding claim 8, Zeng teaches a method of designing fluid flow networks for a fuel cell (Zeng, abstract, sections 1-5, Figs. 1-5, Tables 1-2), the method comprising:
by one or more computing devices having one or more processors (Zeng, abstract, sections 1 and 4), the examiner notes that Zeng mentions computational fluid dynamics and iterative procedures for their own method and that commercial software, such as SIMULIA-Abaqus and SIMULIA-Tosea, can be used for topology optimization (Zeng, sections 1 and 4), which one of ordinary skill in the art would recognize as methods being carried out on a computing device and evidenced by Holst and Wang showing fluid flow and topology optimization carried out by one or more computing devices having one or more processors are well known in the art (Holst, section 3, Figs. 1-3; Wang, section 6),
simultaneously optimizing, via homogenized flow optimization (Zeng, section 2), multiple layers (Zeng, section 2.1), which would be obvious to one of ordinary skill in the art that the multiple layers, including reactants (Zeng, section 1) and fluid flow in the design domain (Zeng, section 2.1) can be an air layer, a hydrogen layer, and a coolant layer of the fuel cell (Zeng, Fig. 3), as Zeng is directed to a method for a fuel cell, but does not disclose wherein the homogenized flow optimization process comprises applying an inverse permeability expression, Borrvall teaches that an effective approach to reduce the computational cost in topology optimization employing homogenized flow if to apply an inverse permeability expression (Borrvall, section 2.3), therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Borrvall in the method of modified Zeng wherein the homogenized flow optimization process comprises applying an inverse permeability expression in order to reduce the computational cost,
and generating, in response to the optimizing, one or more multi-scale microstructures (Zeng, sections 2-4, Figs. 4 and 5).
While Zeng does not explicitly teach generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer, Zeng does teach this method is also used in the design of heat sinks, which involve fluid flow and coolant layers, (Zeng, section 1). Petrovic teaches a method for topology optimization of a material's microstructure using a reaction-diffusion equation approach for heat flow problems (Petrovic, abstract, sections 1-4, Figs. 1-11, Table 1) producing Turing-pattern allowing a reduction in computational cost in determining the optimal pattern (Petrovic, sections 1 and 2), the examiner notes that reaction-diffusion equations produce patterns/structure that are termed “Turing-patterns” in the art and while Petrovic does not call them Turing-patterns it would be obvious to one of ordinary skill in the art that the reaction-diffusion equation generated patterns are Turing-patterns. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to incorporate the teaching of Petrovic in the method of Zeng using a reaction-diffusion equation wherein in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer thereby reducing the computation cost in determining the microsctructures.

Regarding claim 9, modified Zeng additionally discloses wherein simultaneously optimizing comprises assigning design variables to only the air layer and the hydrogen layer (Zeng, section 2.1, see claim 8 above) based on a stacked configuration of the air layer and the hydrogen layer. The examiner notes that modified Zeng teaches the reactants and elements are arranged such that it would be obvious to one of ordinary skill in the art that they are stacked (Zeng, Fig. 2) and satisfies the limitations of the claim.

Regarding claim 10, modified Zeng teaches all of the limitation of claim 9 as set forth above, and further teaches wherein simultaneously optimizing comprises describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer (Zeng, section 2).

Regarding claim 11, modified Zeng also discloses wherein simultaneously optimizing comprises assigning objective functions to the air layer, the hydrogen layer, and the coolant layer (Zeng, section 2; see claim 8 above).

Regarding claim 13, modified Zeng further teaches wherein the multi-scale Turing-pattern microstructures comprise one or more larger flow structures that are fluidically connected to a plurality of smaller flow structures (Zeng, Figs. 3 and 4).

Regarding claim 16, modified Zeng teaches all of the limitations of claim 14, as set forth above, and further the method iteratively design a porous fluid flow structure for the air layer, the hydrogen layer, and the coolant layer (Zeng, sections 2-4, Figs. 3-4, see claim 14 above) but does not disclose wherein the homogenized flow optimization process comprises applying an inverse permeability expression, Borrvall teaches that an effective approach to reduce the computational cost in topology optimization employing homogenized flow if to apply an inverse permeability expression (Borrvall, section 2.3). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Borrvall in the method of modified Zeng wherein the homogenized flow optimization process comprises applying an inverse permeability expression in order to reduce the computational cost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (see above for full reference), evidenced by Wang (see above for full reference) and Holst (see above for full reference), in view of Petrovic (see above for full reference), as applied to claim 8 above, in further view of Borrvall (see above for full reference) in further view of Dede-2010 (see above for full reference).

Regarding claim 12, modified Zeng teaches all of the limitations of claim 8, and additionally teaches wherein generating the multi-scale Turing-pattern microstructures employing reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer, as set forth above in claim 1, employing the method of moving asymptotes (MMA) algorithm (Zeng, section 2). Modified Zeng does not teach wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors. Dede-2010 teaches topology optimization of heat flow (Dede-2010, sections 1-6, Figs. 1-10) using the MMA algorithm (Dede-2010, section 2). Dede-2010 additionally discloses results from the flow optimization, such as an anisotropic diffusion coefficient tensors allowing additional reductions in computational cost (Dede-2010, section 2), the examiner notes that since Dede-2010 is concerned with heat flow, as discussed above in claim 1 is analogous to fluid flow, and it would be obvious to one of ordinary skill in the art that the anisotropic conductivity tensors of Dede-2010 provides analogous information to diffusion coefficient tensors in fluid flow problems. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dede-2010 in the method of modified Zeng wherein generating the multi-scale Turing-pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors for reaction-diffusion equations through time to generate the one or more Turning-pattern microstructures for the air layer and the hydrogen layer in order to reduce the computational cost.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17088266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

	17088266 claim 1 recites the limitation a method of designing a fuel cell, the method comprising: by one or more computing devices having one or more processors: predicting a location of one or more liquid regions and one or more vapor regions in microchannels at an air layer of a plate of the fuel cell, and simultaneously optimizing, based on the prediction and via homogenized flow optimization, fluid flow networks for the air layer, a hydrogen layer, and a coolant layer of the fuel cell; and generating, based on the homogenized flow optimization, one or more multi-scale Turing-patterned microstructures for the air layer and the hydrogen layer. There is significant overlap with the instant application’s claim 1 (a method of designing fluid flow networks for a fuel cell, the method comprising: by one or more computing devices having one or more processors: simultaneously optimizing, via homogenized flow optimization, an air layer, a hydrogen layer, and a coolant layer of the fuel cell; and generating, in response to the optimizing, one or more multi-scale Turing-pattern microstructures over the air layer and the hydrogen layer to define the coolant layer). 

	17088266 claim 4 recites the limitation the method of claim 1, wherein simultaneously optimizing comprises: assigning design variables to only the air layer and the hydrogen layer based on a stacked configuration of the air layer and the hydrogen layer, and describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer. There is significant overlap with the instant application’s claim 2 (the method of claim 1, wherein simultaneously optimizing comprises assigning design variables to only the air layer and the hydrogen layer based on a stacked configuration of the air layer and the hydrogen layer) and claim 3 (the method of claim 2, wherein simultaneously optimizing comprises describing configuration of the coolant layer as a function of design variables in the air layer and the hydrogen layer).

	17088266 claim 5 recites the limitation the method of claim 1, wherein the homogenized flow optimization process comprises applying an inverse permeability expression to iteratively design a porous fluid flow structure for the air layer, the hydrogen layer, and the coolant layer. There is significant overlap with the instant application’s claim 4 (the method of claim 1, wherein the homogenized flow optimization process comprises applying an inverse permeability expression to iteratively design a porous fluid flow structure for the air layer, the hydrogen layer, and the coolant layer).

	17088266 claim 6 recites the limitation the method of claim 1, wherein generating the multi-scale Turing- patterned microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors for reaction-diffusion equations through time to generate the one or more Turing- pattern microchannels for the air layer and the hydrogen layer. There is significant overlap with the instant application’s claim 6 (the method of claim 1, wherein generating the multi-scale Turing- pattern microstructures comprises propagating, using results from the homogenized flow optimization, anisotropic diffusion coefficient tensors for reaction-diffusion equations through time to generate the one or more Turning- pattern microstructures for the air layer and the hydrogen layer).

	17088266 claim 7 recites the limitation the method of claim 1, wherein the multi-scale Turing-patterned microstructures comprise one or more larger flow structures that are fluidically connected to a plurality of smaller flow structures. . There is significant overlap with the instant application’s claim 7 (the method of claim 1, wherein the multi-scale Turing-pattern microstructures comprise one or more larger flow structures that are fluidically connected to a plurality of smaller flow structures).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rebrov, Evgeny V., Jaap C. Schouten, and Mart HJM De Croon. "Single-phase fluid flow distribution and heat transfer in microstructured reactors." Chemical Engineering Science 66.7 (2011): 1374-1393 (discloses similar structure),
Kondo, Shigeru, and Takashi Miura. "Reaction-diffusion model as a framework for understanding biological pattern formation." science 329.5999 (2010): 1616-1620 (discloses the RD equations as applied to chemical systems and generating Turing-pattern microstructures),
	Choi, Jae Seok, et al. "Topology optimization using a reaction–diffusion equation." Computer Methods in Applied Mechanics and Engineering 200.29-32 (2011): 2407-2420 (discloses topology optimization coupled with RD equation to produce microstructures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728